The judgment of the court was pronounced by
Rost, J.
The defendant was appointed tutor of a minor, and was dispensed from giving security, under the provisions of the act of 1834. The property of the minor consisted, at the time, in an undivided interest in a plantation and-slaves. A compromise was subsequently made with the other owners of that property, by which the defendant was duly authorized to receive the sum of $10,000, in extinguishment of the rights of his ward. The under-tutor then-instituted these proceedings against him, to compel him to give security for that sunr and the interst that might accrue on it. The court below ordered the defendant to give security in the sum of $12,00-0, and he appealed.
There is no error in the judgment. The change in the nature of tne property of the minor, fully authorises the course of the under-tutor. The act of 1834, has not repealed the articles of the Civil Code on which he relies; and tutors may at all times be required to furnish additional security, for the sums that come into their hands, during the continuance of their guardianship.

Judgment affirm